JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed December 4, 2012, be affirmed. The district court properly concluded that the search for responsive documents was adequate. See Iturralde v. Comptroller of Currency, 315 F.3d 311, 314-15 (D.C.Cir.2003). Appellant’s allegations of wrongdoing by unnamed agency employees are insufficient overcome the presumption that agency employees acted in good faith. See generally CTIA-The Wireless Ass’n v. FCC, 530 F.3d 984, 989 (D.C.Cir.2008). To the extent appellant argues that government misconduct voids the claimed FOIA exemptions, he has not produced evidence that would warrant a belief by a reasonable person that the alleged government impropriety might have occurred. National Archives and Records Admin, v. Favish, 541 U.S. 157, 174, 124 S.Ct. 1570, 158 L.Ed.2d 319 (2004); see also Blackwell v. FBI, 646 F.3d 37, 41 (D.C.Cir.2011). Finally, appellant has forfeited any challenge to the remainder of the district court’s decision. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C.Cir.2004) (“Ordinarily, arguments that parties do not make on appeal are deemed to have been waived.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.